     Case 1:20-cv-02104-SHR-MA Document 11 Filed 04/27/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALMASHWALI ABDULLAH,
   Petitioner,                                No. 1:20-CV-02104

      v.                                      (Judge Rambo)

CATRICIA HOWARD,
    Respondent.

                                  ORDER

     In accordance with the accompany Memorandum Opinion, IT IS ORDERED

THAT:

     1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED
           WITHOUT PREJUDICE; and
     2.    The Clerk of Court is directed to CLOSE this case.




                                          S/Sylvia H. Rambo
                                          United States District Judge
Dated: April 27, 2021
